Name: Commission Regulation (EC) NoÃ 148/2008 of 20 February 2008 amending Regulations (EC) NoÃ 900/2007 and 1060/2007 in order to clarify the status of the destinations excluded from the refunds on export of sugar
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy;  marketing;  international trade
 Date Published: nan

 21.2.2008 EN Official Journal of the European Union L 46/9 COMMISSION REGULATION (EC) No 148/2008 of 20 February 2008 amending Regulations (EC) No 900/2007 and 1060/2007 in order to clarify the status of the destinations excluded from the refunds on export of sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), and in particular Articles 40(1)(g) and 40(2)(d) thereof, Whereas: (1) Article 1 of Commission Regulation (EC) No 900/2007 of 27 July 2007 on a standing invitation to tender to determine refunds on exports of white sugar until the end of the 2007/2008 marketing year (2) and Article 1 of Commission Regulation (EC) No 1060/2007 of 14 September 2007 opening a standing invitation to tender for the resale for export of sugar held by the intervention agencies of Belgium, the Czech Republic, Ireland, Spain, Italy, Hungary, Slovakia and Sweden (3) open respective standing invitations to tender for all destinations excluding Andorra, Gibraltar, Ceuta, Melilla, the Holy See (Vatican City State), Liechtenstein, Communes of Livigno and Campione d'Italia, Heligoland, Greenland, Faeroe Islands, the areas of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control, Albania, Croatia, Bosnia and Herzegovina, Serbia (4), Montenegro and the former Yugoslav Republic of Macedonia. (2) To avoid misinterpretation of the status of the excluded destinations, it is appropriate to distinguish between third countries, territories of EU Member States not forming part of the customs territory of the Community and European territories for whose external relations a Member State is responsible not forming part of the customs territory of the Community. (3) Regulations (EC) No 900/2007 and 1060/2007 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 In Article 1 of Regulation (EC) No 900/2007, paragraph 1 is replaced by the following: 1. A standing invitation to tender shall be opened in order to determine export refunds on white sugar covered by CN code 1701 99 10 for all destinations excluding: (a) third countries: Andorra, Liechtenstein, the Holy See (Vatican City State), Croatia, Bosnia and Herzegovina, Serbia (5), Montenegro, Albania and the former Yugoslav Republic of Macedonia; (b) territories of EU Member States not forming part of the customs territory of the Community: the Faeroe Islands, Greenland, Heligoland, Ceuta, Melilla, the communes of Livigno and Campione d'Italia, and the areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control; (c) European territories for whose external relations a Member State is responsible not forming part of the customs territory of the Community: Gibraltar. During the period of validity of this standing invitation referred to in the first subparagraph, partial invitations to tender shall be issued. Article 2 In Article 1 of Regulation (EC) No 1060/2007, the third subparagraph is replaced by the following: The destinations referred to in the first subparagraph shall be: (a) third countries: Andorra, Liechtenstein, the Holy See (Vatican City State), Croatia, Bosnia and Herzegovina, Serbia (6), Montenegro, Albania and the former Yugoslav Republic of Macedonia; (b) territories of EU Member States not forming part of the customs territory of the Community: the Faeroe Islands, Greenland, Heligoland, Ceuta, Melilla, the communes of Livigno and Campione d'Italia, and the areas of the Republic of Cyprus in which the Government of the Republic of Cyprus does not exercise effective control; (c) European territories for whose external relations a Member State is responsible not forming part of the customs territory of the Community: Gibraltar. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 1. Regulation as last amended by Regulation (EC) No 1260/2007 (OJ L 283, 27.10.2007, p. 1). (2) OJ L 196, 28.7.2007, p. 26. Regulation as last amended by Regulation (EC) No 1298/2007 (OJ L 289, 7.11.2007, p. 3). (3) OJ L 242, 15.9.2007, p. 8. Regulation as amended by Regulation (EC) No 1476/2007 (OJ L 329, 14.12.2007, p. 17). (4) Including Kosovo, under the auspices of the United Nations, pursuant to UN Security Council Resolution 1244 of 10 June 1999. (5) Including Kosovo, under the auspices of the United Nations, pursuant to UN Security Council Resolution 1244 of 10 June 1999.. (6) Including Kosovo, under the auspices of the United Nations, pursuant to UN Security Council Resolution 1244 of 10 June 1999..